Title: To Thomas Jefferson from Patrick Gibson, 29 May 1805
From: Gibson, Patrick,Jefferson, George
To: Jefferson, Thomas


                  
                     Sir
                     
                     Richmond 29th. May 1805
                  
                  Your favor of the 27th. Inst. is duly received inclosing a post note of our bank for $100.—which shall be held subject to the order of Mr. John W. Eppes. With respect we are 
                  Sir Your obt Servts.
                  
                     Gibson & Jefferson
                     
                  
                  
                     P:S: Your Tobacco is still unsold & we are apprehensive we shall not shortly be able to obtain your limits—
                  
               